1    ILENE J. LASHINSKY (#003073)
     United States Trustee
2    District of Arizona

3    CHRISTOPHER J. PATTOCK (#009797)
     Trial Attorney
4    230 N. 1st Ave., #204
     Phoenix, Arizona 85003-1706
5    Phone: (602) 682-2614
     Facsimile: (602) 514-7270
6    E-Mail: Christopher.J.Pattock@usdoj.gov

7                      IN THE UNITED STATES BANKRUPTCY COURT

8                             FOR THE DISTRICT OF ARIZONA

9    In re:                                      )   Chapter 11
                                                 )
10   RDX TECHNOLOGIES CORPORATION,               )   No. 2:17-bk-14387-PS
                                                 )
11                                               )   UNITED STATES TRUSTEE'S
                                                 )   MOTION TO CONVERT OR DISMISS
12                                               )
                      Debtor.                    )
13

14               In   furtherance     of   the   administrative    responsibilities

15   imposed pursuant to 28 U.S.C. § 586(a)(3), (5) and (8), in addition

16   to 11 U.S.C. § 307, the United States Trustee moves for conversion or

17   dismissal of this case pursuant to 11 U.S.C. § 1112(b).             This motion

18   is supported by the entire record before the Court in this case and

19   the below Memorandum of Points and Authorities.

20               RESPECTFULLY SUBMITTED this 19th day of October, 2018.

21                                               ILENE J. LASHINSKY
                                                 United States Trustee
22                                               District of Arizona

23
                                                 CHRISTOPHER J. PATTOCK
24                                               Trial Attorney

25

26

27

28


     Case 2:17-bk-14387-PS   Doc 135 Filed 10/24/18 Entered 10/24/18 17:17:54   Desc
                               Main Document    Page 1 of 3
1                       MEMORANDUM OF POINTS AND AUTHORITIES

2                RDX Technologies Corporation, (hereinafter “Debtor”) filed

3    a voluntary petition under chapter 11 of the Bankruptcy Code on

4    December 17, 2015, case number 2:15-bk-15859-PS.                 That case was

5    dismissed on May 23, 2016 without the Debtor being able to confirm a

6    plan.   See docket number 143.

7                Approximately 18 months later, on December 5, 2017, the

8    Debtor filed the present case, and then filed and attempted to

9    prosecute a chapter 11 plan.         However, confirmation of the plan was

10   denied by the Court on October 9, 2018, pursuant to a motion for

11   summary judgment brought by three general unsecured creditors with

12   claims totaling in excess of $16 Million.          See docket numbers 132 and

13   115, respectively.      Based upon the Court’s ruling, and the fact that

14   there is only one impaired class (general unsecured creditors), and

15   the total claim amounts of the aforementioned three general unsecured

16   creditors dwarf those of the remaining general unsecured creditors,

17   it is clear that the Debtor cannot confirm a plan. 1

18               Accordingly, it appears that either dismissal or conversion

19   of this case to chapter 7 is appropriate, because the Debtor has been

20   - and is - unable to effectuate a confirmable plan.            Such a basis for

21   conversion remains a viable basis for conversion given that "the list

22   of the items that constitute cause [under section 1112(b)[(4)] is not

23   exclusive."     7 Collier on Bankruptcy, P 1112.04[6][b] at 1112-27

24   (Bender 2011).     See In re Am. Capital Equip., Inc., 405 B.R. 415

25

26
     1 The Debtor unsuccessfully attempted to create (“gerrymander”) three
27   different classes of general unsecured creditors, despite the fact that
     there were no legally discernible differences between the claims in these
28   three purported classes.


     Case 2:17-bk-14387-PS   Doc 135 Filed 10/24/18 Entered 10/24/18 17:17:54   Desc
                               Main Document    Page 2 of 3
1    (Bankr. W.D. Pa. 2009), where the bankruptcy court converted the case
2    to chapter 7 after the Debtor was unable to confirm a plan after the
3    filing of five plans.         This decision was affirmed by the Third Circuit
4    in In re Am. Capital Equip., LLC, 688 F.3d 145 (3rd Cir, 2012) (Section
5    1112(b) provides a non-exhaustive list of grounds for finding "cause"
6    to convert or dismiss, and the list of examples includes inability to
7    effectuate a plan).
8                 In the event that the Court does not believe conversion or
9    dismissal to be appropriate at this time, it is respectfully requested
10   that    it   set   a   deadline    by    which     a   plan   of   reorganization    and
11   disclosure statement must be filed.                A debtor should not be allowed
12   to     remain   in     a   chapter      11   indefinitely      without    a   plan    of
13   reorganization.        In re Maropa Marine Sales Service and Storage, Inc.,
14   90 B.R. 544, 547 (Bankr. S.D. Fla. 1988).]
15                WHEREFORE, the United States Trustee respectfully requests
16   the Court to dismiss this case or convert it to a case under Chapter
17   7 of the Bankruptcy Code.
18                RESPECTFULLY SUBMITTED this 24th day of October, 2018.
19                                                    ILENE J. LASHINSKY
                                                      United States Trustee
20                                                    District of Arizona
21                                                    CHRISTOPHER J. PATTOCK
                                                      Trial Attorney
22
     Copy of the foregoing mailed on
23   the 25th day of October, 2018, to:
24   MARK J. GIUNTA, ESQ.
     LAW OFFICE OF MARK J. GIUNTA
25   531 EAST THOMAS ROAD, SUITE 200
     PHOENIX, AZ 85012
26
     ______________________________
27

28                                                3


     Case 2:17-bk-14387-PS      Doc 135 Filed 10/24/18 Entered 10/24/18 17:17:54    Desc
                                  Main Document    Page 3 of 3
